 Case 1:21-mj-00123-JPM Document 10 Filed 09/21/21 Page 1 of 2 PageID #: 16




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION


UNITED STATES OF AMERICA                          CASE NO. 1:21-MJ-00123

VERSUS                                            MAGISTRATE JUDGE PEREZ-MONTES

MIAYA ARNETTE

                                  MINUTES OF COURT:
                                   Initial Appearance
 Date:               September 21,     Presiding: Magistrate Judge Joseph H. L. Perez-Montes
                     2021
 Court Opened:       4:00 p.m.         Courtroom Deputy:      Yvonna Tice
 Court Adjourned:    4:30 p.m.         Court Reporter:        Zoom Recording
 Statistical Time:   00:30             Courtroom:             Video Conference

                                     APPEARANCES
 Daniel McCoy, (AUSA), by video            For   United States of America
 James Klock (AUSPD), by vid               For   Miaya Arnette, defendant (IN
                                                 CUSTODY)
 Miaya Arnette, Defendant                        (IN CUSTODY)

                                     PROCEEDINGS
Before Court Opened:

Defendant Completed Financial Affidavit for Appointment of Counsel
Defendant Provided with Charging Document

INITIAL APPEARANCE ON:            Complaint

Defendant Sworn
Defendant advised of charges, maximum penalties, & rights
Defendant admitted her identity.

DETENTION: Government moved for detention
Defendant requests Detention Hearing
Detention Hearing Set for: September 28, 2021 at 3:00 p.m.

PRELIMINARY HEARING:
Defendant requests Preliminary Hearing
Preliminary Hearing Set for: September 28, 2021 at 3:00 p.m.
 Case 1:21-mj-00123-JPM Document 10 Filed 09/21/21 Page 2 of 2 PageID #: 17




FILINGS:
Financial Affidavit
Consent to Proceed by VTC
Defendant’s Request for Appointment of Counsel
Order Appointing Counsel
Order Scheduling a Detention Hearing

RULINGS/COMMENTS:
All appearances were by video, via ZOOM, by consent and/or waiver of all parties. This court
hearing was held by video according to the COVID-19, signed by Chief Judge Hicks. This order
was signed in accordance with the federal law passed under the Cares Act of 2020.

The defendant is remanded into the custody of the United States Marshal pending her detention
and preliminary hearings set for September 28, 2021 at 3:00 p.m. via video conference before
Judge Perez-Montes. An email with the link access will be sent prior to the hearing.

Government’s Oral Motion to Unseal Complaint, with Affidavit to remain sealed, GRANTED.
